Citation Nr: 1825122	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to disability ratings for back disability, including lumbosacral strain, higher than 20 percent prior to May 18, 2017, and 40 percent from May 18, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 1967, and from May 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In a January 2011 rating decision, the RO continued a 20 percent disability rating for lumbosacral strain. In a June 2017 rating decision, the granted an increase to a 40 percent rating for lumbosacral strain, effective May 18, 2017. The Veteran has continued his appeal, and is seeking ratings higher than 20 percent prior to May 18, 2017, and 40 percent from May 18, 2017.


FINDINGS OF FACT

1. Prior to July 23, 2012, the Veteran's back disability did not limit forward flexion of his thoracolumbar spine to 30 degrees or produce functional impairment equivalent to such limitation.

2. From July 23, 2012, through February 27, 2014, the Veteran's back disability limited forward flexion of his thoracolumbar spine to 30 degrees.

3. From February 28, 2014, through May 17, 2017, the Veteran's back disability did not limit forward flexion of his thoracolumbar spine to 30 degrees or produce functional impairment equivalent to such limitation.

4. From May 18, 2017, the Veteran's back disability has not resulted in ankylosis of his thoracolumbar spine, and has not produced functional impairment of his thoracolumbar spine from all factors that is actually or nearly equivalent to ankylosis.

CONCLUSIONS OF LAW

1. Prior to July 23, 2012, the Veteran's back disability did not meet the criteria for a disability rating higher than 20 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


2. From July 23, 2012, through February 27, 2014, the Veteran's back disability met the criteria for a 40 percent disability rating. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3. From February 28, 2014, through May 17, 2017, , the Veteran's back disability did not meet the criteria for a disability rating higher than 20 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4. From May 18, 2017, the Veteran's back disability has not met the criteria for a disability rating higher than 40 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in letters issued in 2005 through 2017. In those letters the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Lumbosacral Strain

VA established service connection effective in June 1974 for the Veteran's lumbosacral strain. The RO has addressed the issue of the rating for that disability several times. In an April 2010 decision, the Board denied a disability rating higher than 20 percent from July 18, 2007.

In August 2010 the Veteran submitted a claim for an increased rating for his lumbosacral strain, which was then rated at 20 percent. When the RO increased the rating to 40 percent from May 18, 2017, he continued his appeal, seeking ratings higher than 20 percent prior to May 18, 2017, and 40 percent from May 18, 2017. He contends that through those periods his back disability has produced impairment that warrants higher ratings.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has described the Veteran's service-connected back disability as lumbosacral strain, and has evaluated that disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5237. The rating schedule provides for evaluating spine disorders, including lumbosacral strain, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent disability rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine.

For VA rating purposes, the normal ranges of motion of the thoracolumbar spine are to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V. Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In Correia v McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 indicates that evaluation of joints that have pain also should consider whether there is pain on both active and passive motion, should consider whether there is pain with and without weightbearing, and should compare the range of motion to that of any opposite undamaged joint.

Records of VA treatment of the Veteran in October 2008 through August 2009 reflect ongoing back pain and treatment with hydrocodone and acetaminophen. In October 2008 he reported a gradual increase in back pain. In February 2009 he reported increased neck and back pain. In August 2009 he was issued a cane.

On VA examination in August 2009, it was noted that the Veteran sustained back injury during service when he fell off of a tank. He stated that his low back problems had progressively worsened since then. He reported having pain in his low back and pain and numbness down both legs. He stated that moderate pain occurred daily and lasted for minutes. He reported flare-ups of severe pain that occurred weekly and lasted for minutes. He stated that the back pain limited him to walking no more than a few yards. He indicated that his back pain was treated with pain medication, with only fair results. He reported that he worked full time, and had been in his present job for eight years. He stated that in the preceding year he had missed sixteen days from work, mainly due to low back pain mainly, though also partly due to neck pain.

The examiner observed that the Veteran had an antalgic gait and poor propulsion; that he walked very slowly, with a limp favoring his right leg. Rising from a chair to a standing position, he was very clearly in pain, moving very slowly and with effort. There was objective evidence of pain with active motion of the thoracolumbar spine. Motion was limited to 50 degrees of forward flexion, 5 degrees of extension, 15 degrees of lateral flexion to each side, and 5 degrees of rotation to each side. After three repetitions, motion was limited to 35 degrees of forward flexion, 2 degrees of extension, 10 degrees of lateral flexion to each side, and 5 degrees of rotation to each side. The examiner concluded that the Veteran's  mobility was limited, and that he would not be able to do repeated lifting or reaching or to carry more than five pounds. The examiner stated the opinion that, considering the Veteran's back and neck disabilities, the employment that would be feasible was sedentary employment, with a work station located close to a bathroom.

Records of VA treatment of the Veteran in September 2009 through May 2010 reflect ongoing back pain and treatment with hydrocodone and acetaminophen. In September 2009 he reported that his back hurt worse, making it harder to work. In January 2010 he reported a flare-up of daily intermittent back pain that was 8 out of 10 in severity. A treating physician recommended one to two days off of work. In May 2010 the Veteran asked for a back brace.

Records of VA treatment of the Veteran reflect that, in July 2010, a big shovel hit the back of the mining truck that he was driving, and his neck and back were jarred and strained. On x-rays of his spine taken on July 30, 2010, the lumbosacral spine appeared unremarkable for his age. There were small anterior osteophytes diffusely. Vertebral heights and disc spaces were maintained. The cervical spine appeared unremarkable, with no evidence of acute injury.

On VA examination in October 2010, the Veteran reported that since service his back pain and dysfunction had progressed in severity. He related having constant mild pain, and flare-ups of severe pain that occurred four or five times a day and lasted one or two hours. He stated that the pain could keep him awake at night, and that it was aggravated by coughing and sneezing. He related that the pain occasionally radiated down his legs. He stated that he worked driving a truck until July 2010, when an accident was followed by increased back pain. He indicated that presently his back pain made him unable to do heavy lifting or frequent bending, and made it necessary to alternate between sitting and standing. He indicated that the pain was treated with medication. On examination, pain in the Veteran's back progressively increased with ranges of motion. Motion of his thoracolumbar spine was limited to 52 degrees of forward flexion, 25 degrees of extension, 20 degrees of left lateral flexion, 17 degrees of right lateral flexion, and 45 degrees of rotation bilaterally. After three repetitions, motion was limited to 40 degrees of forward flexion, 24 degrees of extension, 11 degrees of left lateral flexion, 13 degrees of right lateral flexion, and 45 degrees of rotation bilaterally.

In December 2010, MRI showed in the Veteran's lumbosacral spine mild degenerative disc disease with broad based disc bulging at L2-L3 and L4-L5, bilateral facet hypertrophy from L2 through S1, a probable small hemangioma in the posterior body of L1, central canal stenosis, and neural foraminal narrowing.

In VA treatment in February 2011, the Veteran reported continuous daily back pain that was 6 out of 10 in severity. A clinician noted apparent discomfort, with slight grimacing with walking, standing, and sitting. 

In May 2011 the United States Social Security Administration (SSA) found that the Veteran was disabled from July 2010, due to a primary diagnosis of back disorders and a secondary diagnosis of osteoarthrosis and allied disorders. SSA records reflect that from 1998 to 2010 he worked as a truck driver for a mining business. In a May 2011 examination it was noted that, in addition to low back pain, he also had pain in his neck, left knee, and left shoulder.

In VA treatment in June 2011, the Veteran reported low back pain that was 6 out of 10 in severity. He stated that the pain was worse with moving around too much and walking, and better with lying down. In August 2011, he reported ongoing daily back pain, treated with medication as needed. He related difficulty sitting or driving for more than 20 to 30 minutes before he had to get up. In April 2012, he reported constant low back pain and some low back weakness. He stated that the pain was better with lying down and worse with prolonged walking. The treating clinician observed an antalgic gait.

In a VA orthopedic consultation on July 23, 2012, the Veteran reported low back pain that was worse with sitting and better with medication. The orthopedist observed a slow, antalgic gait. The thoracolumbar spine had flexion to 30 degrees, with pain, and extension to 30 degrees, with pain. VA treatment records from January 2013 through January 2014 reflect ongoing back pain and treatment with hydrocodone and acetaminophen.

On VA examination on February 28, 2014, the Veteran reported having low back pain since an accident during service, with greater impairment since a motor vehicle accident in July 2010. He stated that he had not worked since July 2010. He reported that presently he had constant severe back pain. He stated that when driving he had to stop frequently to rest his back. He reported that he could only walk five to ten minutes before stopping and resting. He stated that he regularly used a cane and a walker with a seat for resting.

The Veteran used a cane in his right hand. He had a slow and antalgic gait. He had difficulty getting up from a chair, getting on an off the examination table, and putting his socks and shoes on and off. Motion of his thoracolumbar spine was limited to 50 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral flexion to each side, 20 degrees of left rotation, and 15 degrees of right rotation. There was pain at the endpoints of all motions. He was not able to repeat motions three times, because of too much back pain. There was tenderness to palpation of the lower lumbar area bilaterally. The examiner stated that the Veteran's back had functional impairment due to limitation of motion, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing. The examiner found that the Veteran's thoracolumbar disorder affected his ability to work, noting that the SSA had found him disabled due to his back condition.

Records of VA treatment of the Veteran in March 2014 through June 2016 reflect ongoing back pain and treatment with hydrocodone and acetaminophen. In July 2014 he reported back pain that was 10 out of 10 in severity. He stated that he could hardly walk. He related that when driving he had to stop every fifteen minutes to rest. A clinician observed that he walked slowly and guardedly. In September 2014 he reported severe low back pain. He stated that he could not walk and could not straighten up to walk. A clinician observed that he walked guardedly, slumped over, and at a slow pace. He requested a cane and was issued one. 

On VA examination on May 18, 2017, the Veteran reported ongoing and worsening back disability, treated with pain medication. He related that he used a cane constantly and a walker regularly. He reported that he had a back brace but that it was difficult to put on and it did not help. He stated that back pain caused difficulty with getting out of bed, showering, and dressing. He related that he had to sit to shower and to dress, and that it took longer than average to dress. He reported that he could not bend for shoe tying or any other activity.

On examination motion of the Veteran's thoracolumbar spine was limited to 30 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion to each side, and 30 degrees of rotation to each side. After three repetitions, motion was limited to 25 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion to each side, and 30 degrees of rotation to each side. With each motion there was pain that caused functional loss. There was evidence of pain with weightbearing. There was tenderness to palpation of the lumbosacral area. The examiner concluded that with repeated use over a period of time pain limited functional ability to 30 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion to each side, and 30 degrees of rotation to each side. The examiner found that the back disability interfered with walking, sitting, and standing. Pain was the same in active and passive motion. There was objective evidence of pain on motion with and without weightbearing.

The examiner found that the Veteran's back disability affected his ability to work. It was noted that his capacity for sitting was limited to three to four minutes before changing position, and four to five hours per day. Standing was limited to four minutes at a time and three to four hours in a day. Walking was limited to a half block at a time and a quarter mile in a day. The Veteran stated that he avoided stairs. He indicated that he could not run, jog, kneel, or squat. He stated that after 30 minutes of driving he had to get out and stretch. He reported that he did not lift more than ten pounds.

Prior to July 23, 2012, the Veteran's thoracolumbar spine never had limitation of forward flexion to 30 degrees or less, and was never in ankylosis. Functional impairment of his thoracolumbar spine from all factors was not actually or nearly equivalent to such limitations. Therefore his low back strain did not approximate or meet the criteria for a rating higher than 20 percent. The Board denies a higher rating for that period.

In VA treatment on July 23, 2012, flexion of the Veteran's thoracolumbar spine was limited to 30 degrees. Therefore a 40 percent rating is warranted from that date. There is no evidence as to the range of motion after that until the examination on February 28, 2014. On that examination the limitation of motion did not meet the criteria for a 40 percent rating. Therefore the Board grants a 40 percent rating from July 23, 2012, through February 27, 2014. From July 23, 2012, through February 27, 2014, his thoracolumbar spine was not in ankylosis, and functional impairment of his thoracolumbar spine from all factors was not actually or nearly equivalent to ankylosis. Therefore a rating higher than 40 percent is not warranted for that period.

On the February 28, 2014, examination, forward flexion of the Veteran's thoracolumbar spine was not limited to 30 degrees or less. Functional impairment of his thoracolumbar spine from all factors was not actually or nearly equivalent to such limitation. There is no evidence as to the range of motion after that until the examination on May 18, 2017. On that examination the limitation of motion met the criteria for a 40 percent rating. Therefore the Board denies a rating higher than 20 percent from February 28, 2014, through May 17, 2017.

On the May 18, 2017 examination, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees, consistent with the existing 40 percent rating from that date. There is no evidence as to the range of motion since that examination. There is no indication that his thoracolumbar spine has been in ankylosis. Functional impairment of his thoracolumbar spine from all factors has not been actually or nearly equivalent to ankylosis. The Board therefore denies a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The rating criteria appropriately address the effects of the Veteran's back disability including lumbosacral strain. That disability has not required frequent hospitalizations. While the SSA considered his back disorder as the primary diagnosis in determining that he was unemployable, the record does not indicate that his back disability, by itself, has markedly interfered with his capacity for employment in general, including sedentary employment. Therefore it is not necessary to refer the issue of the ratings for that disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran directly raised the issue of unemployability in April 2017, when he filed a claim for a total disability rating based on individual unemployability (TDIU), so it is not necessary to consider whether the record indirectly raises the issue of unemployability.


ORDER

Prior to July 23, 2012, a disability rating higher than 20 percent for back disability, including lumbosacral strain, is denied.

From July 23, 2012, through February 27, 2014, a 40 percent disability rating for back disability, including lumbosacral strain, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From February 28, 2014, through May 17, 2017, a disability rating higher than 20 percent for back disability, including lumbosacral strain, is denied.

From May 18, 2017, a disability rating higher than 40 percent for back disability, including lumbosacral strain, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


